 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                            DISTRICT OF NEVADA
 8
 9   U.S. EQUAL EMPLOYMENT OPPORTUNITY )        3:15-cv-00232-HDM-VPC
     COMMISSION,                       )
10                                     )
                    Plaintiff,         )        ORDER
11                                     )
     vs.                               )
12                                     )
                                       )
13   LIBERTY CHRYSLER, JEEP, DODGE     )
     LLC, INTERNET AUTO RENT & SALES )
14   OF LAS VEGAS INC., AND INTERNET )
     AUTO RENT AND SALES INC.,         )
15                                     )
                    Defendants.        )
16   _________________________________ )
17
          On May 28, 2019, this court entered an order directing the
18
     parties to file any objections to the dismissal of this case with
19
     prejudice.   (ECF No. 92.)   Because no objections have been filed,
20
     and the time for doing so has expired, this case is hereby
21
     dismissed with prejudice.    The Clerk of the Court is directed to
22
     enter judgment accordingly.
23
          IT IS SO ORDERED.
24
          DATED: This 17th day of June, 2019.
25
26
                                            ____________________________
27                                          UNITED STATES DISTRICT JUDGE
28

                                        1
